Exhibit 10.107

SEVERANCE AGREEMENT AND GENERAL RELEASE

THIS SEVERANCE AGREEMENT AND GENERAL RELEASE (hereinafter “RELEASE”) is made and
given by and between Dan McCrary (“MCCRARY”) and Path 1 Network Technologies
Inc. (hereinafter “EMPLOYER”), and inures to the benefit of each of EMPLOYER’s
current, former and future parents, subsidiaries, related entities and employee
benefit plans and its and their fiduciaries, predecessors, successors, officers,
directors, shareholders, agents, employees and assigns, and to each of MCCRARY’s
current, former and future heirs, executors, administrators, legatees, personal
representatives, relatives, spouse and assigns.

RECITALS

A. MCCRARY was for a period of time an employee of EMPLOYER;

B. MCCRARY’s employment with EMPLOYER ceased effective January 25, 2006;

C. Pursuant to the express terms of an employment letter agreement dated
January 12, 2005, MCCRARY is entitled to receive certain severance benefits from
EMPLOYER (the “Severance Benefits”); and

D. In order to obtain the additional benefits provided for in this RELEASE
(above and beyond the Severance Benefits), which he agrees he would not be
entitled to receive but for this RELEASE, MCCRARY is willing to make the
agreements set forth herein, including to release EMPLOYER from any and all
claims which MCCRARY has, or might have, against EMPLOYER as of the date of
execution of this RELEASE.

NOW, THEREFORE:

1. Additional Benefits. Instead of paying the Severance Benefits over time,
EMPLOYER shall pay MCCRARY three (3) months of severance pay in two payments,
one payment of $32,250.00 (but net of required tax withholding) when the signed
release is returned to EMPLOYER and one payment of $9,000 (but net of required
tax withholding) after MCCRARY remits taxes owed on the 10,000 vested restricted
shares. EMPLOYER shall pay the COBRA premiums for MCCRARY and his eligible
dependents for COBRA coverage through April 30, 2006 (subject to MCCRARY
properly requesting COBRA coverage). MCCRARY will have until July 25th, 2006 to
exercise his currently vested stock options, and confirms the forfeiture of all
his stock options that have not in accordance with their express terms vested by
January 25th, 2006.

2. Additional Agreements. MCCRARY agrees to be available to EMPLOYER on an as
needed basis for advice on marketing projects that are in progress and have been
initiated by MCCRARY in his capacity as the former Vice President, Marketing for
EMPLOYER for a period of three months with no compensation to be paid. EMPLOYER
agrees to represent, externally, that MCCRARY is acting in an advisory capacity
to EMPLOYER until April 25th, 2006. Additionally, the vesting date of



--------------------------------------------------------------------------------

the restricted stock grant will be the second business day after Path 1’s
fourth-quarter 2005 earnings announcement, at which time, EMPLOYER surrenders
10,000 vested restricted shares and MCCRARY remits taxes owed on the 10,000
vested restricted shares. MCCRARY confirms the forfeiture of all of his
Restricted Stock that have not in accordance with their express terms vested by
the second business day after Path 1’s fourth quarter 2005 earnings
announcement.

3. General Release. MCCRARY for himself, his heirs, executors, administrators,
relatives, spouse, assigns and successors, fully and forever releases and
discharges EMPLOYER and each of its current, former and future parents,
subsidiaries, related entities, employee benefit plans and their fiduciaries,
predecessors, successors, officers, directors, shareholders, agents, employees
and assigns (collectively, “Employer Releasees”), with respect to any and all
claims, liabilities and causes of action, of every nature, kind and description,
in law, equity or otherwise (and whether or not employment-related), which have
arisen, occurred or existed at any time prior to the signing of this AGREEMENT,
including, without limitation, any and all claims, liabilities and causes of
action arising out of or relating to MCCRARY’s employment with EMPLOYER or the
cessation of that employment. Provided, that the Severance Benefits (as modified
herein), MCCRARY’s rights under this RELEASE, MCCRARY’s rights under any
proprietary information agreement, MCCRARY’s stock options (as clarified and
revised in this RELEASE) and MCCRARY’s rights under any indemnification
agreements are not hereby released.

4. Knowing Waiver of Employment-Related Claims. MCCRARY understands and agrees
that he is waiving any and all rights he may have had, now has, or in the future
may have, to pursue against any of the EMPLOYER Releasees any and all remedies
available to him under any employment-related causes of action, including
without limitation, claims of wrongful discharge, breach of contract, breach of
the covenant of good faith and fair dealing, fraud, violation of public policy,
defamation, discrimination, personal injury, physical injury, emotional
distress, claims under Title VII of the Civil Rights Act of 1964, as amended,
the Age Discrimination in Employment Act, the Americans With Disabilities Act,
the Federal Rehabilitation Act, the Family and Medical Leave Act, the California
Fair Employment and Housing Act, the California Family Rights Act, the Equal Pay
Act of 1963, the Employee Retirement Income Security Act of 1974, the provisions
of the California Labor Code and any other federal, state or local laws and
regulations relating to employment, conditions of employment (including wage and
hour laws) and/or employment discrimination. Provided, that the Severance
Benefits (as modified herein), MCCRARY’s rights under this RELEASE, MCCRARY’s
rights under any proprietary information agreement, MCCRARY’s stock

 

2



--------------------------------------------------------------------------------

options (as clarified and revised in this RELEASE) and MCCRARY’s rights under
any indemnification agreements are not hereby released.

5. Waiver of Civil Code Section 1542. MCCRARY expressly waives any and all
rights and benefits conferred upon him by Section 1542 of the Civil Code of the
State of California, which states as follows, and under all similar federal and
state statutes and common law principles:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

EMPLOYER expressly agrees and understands that the release given by him pursuant
to this RELEASE applies to all unknown, unsuspected and unanticipated claims,
liabilities and causes of action which he may have against EMPLOYER or any of
the other Employer Releasees.

6. Severability of Release Provisions. MCCRARY agrees that if any provision of
the release given by him under this RELEASE is found to be unenforceable, it
will not affect the enforceability of the remaining provisions and the courts
may enforce all remaining provisions to the extent permitted by law.

7. Promise to Refrain from Suit or Administrative Action. MCCRARY promises and
agrees that he will never sue EMPLOYER or any of the other Employer Releasees,
or otherwise institute or participate in any legal or administrative proceedings
against EMPLOYER or any of the other Employer Releasees, with respect to any
claim covered by the release provisions of this RELEASE, including but not
limited to claims arising out of MCCRARY’s employment with EMPLOYER or the

 

3



--------------------------------------------------------------------------------

termination of that employment, unless he is compelled by legal process to do
so. MCCRARY represents that he has not assigned to anyone any claims or causes
of action again EMPLOYER or any Employer Releasee.

8. Voluntary Execution. MCCRARY hereby acknowledges that he has read and
understands this RELEASE and that he signs this RELEASE voluntarily and without
coercion.

9. Representation by Counsel. MCCRARY acknowledges that Heller Ehrman LLP and
Hayden Trubitt have represented EMPLOYER in connection with this RELEASE, and
have not represented and will not be representing MCCRARY in connection with
this RELEASE. MCCRARY understands that he has the right to consult with an
attorney of his own choosing prior to executing this RELEASE, and that he has
entered into this RELEASE voluntarily, without coercion, and based upon his own
judgment. MCCRARY understands and agrees that if any of the facts or matters
upon which he now relies in making this RELEASE hereafter prove to be otherwise,
this RELEASE will nonetheless remain in full force and effect.

10. California Law. This RELEASE and its terms shall be construed under
California law.

11. Miscellaneous. This RELEASE is the entire agreement for the parties with
regard to the subject matter hereof, and it supersedes any and all prior or
contemporaneous promises, representations, understandings, negotiations and
agreements with regard to such subject matter. It cannot be amended or waived in
any regard except in a writing signed by both parties.

 

Dated: January 26, 2006    

/S/ Daniel McCrary

      DANIEL MCCRARY      

 

PATH 1 NETWORK TECHNOLOGIES INC.

 

      By:   /S/ Thomas L. Tullie         THOMAS L. TULLIE        
Title:    President and CEO

 

4